Citation Nr: 9924621
Decision Date: 08/30/99	Archive Date: 11/08/99

DOCKET NO. 95-30 284               DATE AUG 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Des Moines, Iowa

THE ISSUES

1. Entitlement to service connection for arteriosclerotic coronary
artery disease and hypertension due to service-connected post-
traumatic stress disorder.

2. Entitlement to an increased rating for post-traumatic stress
disorder, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel

INTRODUCTION

The veteran had active service from December 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from May 1995 and January 1996 rating decisions of the
Department of Veterans Affairs (VA) Regional Office (RO) in Des
Moines, Iowa. In the May 1995 rating decision, the RO denied an
increased rating, in excess of 30 percent, for the service-
connected post-traumatic stress disorder (PTSD). In the January
1996 rating decision, the RO denied service connection for
arteriosclerotic coronary artery disease, status post bypass graft.

In addition, in rating decision dated in October 1997, the RO
denied the claim for entitlement to service connection for
hypertension and a heart disorder on a direct incurrence basis.
Although the representative's statement, during the November 1997
hearing (Transcript (Tr.) at page 2), may be construed as a notice
of disagreement with the October 1997 direct incurrence denial, a
review of the record does not reflect that a timely substantive
appeal with the October 1997 decision is of record, following the
issuance of a supplemental statement of the case in 1998. Moreover,
the veteran has made no argument in this regard. As such, the issue
for consideration is as stated on the title page of this decision.

FINDINGS OF FACT

1. The evidence of record does not present such a complex medical
picture as to require the opinion of an independent medical expert.

- 2 -

2. There is no competent (medical) evidence that the veteran's
arteriosclerotic coronary artery disease or hypertension is due to
his service-connected PTSD.

3. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's increased rating claim
currently on appeal.

4. The veteran's service-connected PTSD is currently manifested by
daily intrusive thoughts and nightmares of his experiences in
Vietnam, sleeping problems, depression, avoidance of crowds,
hypervigilance, the use of Prozac, exaggerated startle response,
isolation, minimal socializing, short temper, frequent
irritability, and lack of hygiene and grooming, productive of no
more than considerable occupational and social impairment.

CONCLUSIONS OF LAW

1. The claim for service connection for arteriosclerotic coronary
artery disease and/or hypertension due to the service-connected
PTSD is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a 50 percent evaluation for PTSD have been met.
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2,4.7, 4.10,
4.16, 4.41,4.42. 4.130, Diagnostic Code 9411 (1996); 61 Fed. Reg.
52695-52702 (Oct. 1996) (codified at 38 C.F.R. 4.130, Diagnostic
Codes 9400-9440 (1998)).

3. An independent medical expert opinion is not warranted. 38
U.S.C.A. 5109 (West 1991 & Supp. 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be addressed in this case is whether the
veteran has submitted well-grounded claims. 38 U.S.C.A. 5107(a). A
well-grounded claim is

3 -

a plausible claim, that is, one which is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). There must be more than mere allegation; the claim must be
accompanied by evidence that justifies a belief by a fair and
impartial individual that the claim is plausible. Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). In order for a claim for
service connection to be well grounded, there must be competent
evidence of current disability and of an etiological relationship
between that disability and service. Caluza v. Brown, 7 Vet. App.
498, 506 (1995). If a claim is not well grounded, the appeal must
fail with respect to it, and there is no duty to assist the
claimant further in the development of facts pertinent to the
claim. Murphy, 1 Vet. App. at 81.

I. Entitlement to Service Connection for Hypertension and Coronary
Artery Disease

The Board finds that the claim for service connection for
arteriosclerotic coronary artery disease and hypertension secondary
to the service-connected PTSD is not well-grounded. For secondary
service connection to be granted, it must be shown that the
disability for which the claim is made is proximately due to or the
result of service-connected disease or injury or that service-
connected disease or injury has chronically worsened the disability
for which service connection is sought. 38 C.F.R. 3.310(a) (1998);
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Medical evidence of record demonstrates that the veteran was
hospitalized at the VA Medical Center in Des Moines from August 28
to September 11, 1986, and received treatment for an acute inferior
wall myocardial infraction. The hospitalization report notes that
the veteran had no known history of cardiovascular disease and
presented to the Emergency Room with a two hour history of severe
substemal chest pain. It was further noted that for the past two
weeks, the veteran had noted some intermittent sharp chest pain
over the left sternal border associated with a substemal pressure
sensation which was exacerbated by physical activity. In addition,
it was noted that the cardiac risk factors included a positive
history for cardiac disease and history of tobacco use. Later in
September 1986, the veteran

- 4 -

was hospitalized again and a CT-scan of the brain showed a right
hemispheric cerebrovascular accident.

The medical evidence demonstrates that the veteran continued to
have heart problems. A VA medical report of a hospitalization in
May 1990 demonstrates a diagnosis of probable transient ischemic
attack with reversible ischemic neurologic deficit. A VA medical
report of a hospitalization from October 31 to November 16, 1994
demonstrates that the veteran had a coronary artery bypass with
four grafts on November 7, 1994.

In March and April 1995, a VA psychiatric examination was conducted
by a social worker. The social worker interviewed the veteran, his
father, and one of the veteran's sisters. The social worker
provided an opinion indicating that the continued physical, medical
traumas had exacerbated the veteran's PTSD symptoms and that he was
turning his stress inwardly and "that could affect the cardiac
conditions and his inability to be compliant wit[h] medical
regimes."

At a personal hearing in August 1995 before a Hearing Officer at
the RO, the issue of entitlement to service connection for a heart
disorder secondary to PTSD was raised. It was contended that the
veteran's heart disorder aggravated his PTSD and that the PTSD
aggravated his heart disorder.

A VA psychiatric examination report dated in September 1995
demonstrates diagnoses of PTSD, continued symptomatology, and
alcohol dependency with continued rare usage, on Axis 1. A
diagnosis on Axis 11 was deferred. The diagnoses on Axis III were
status-post myocardial infarction and status-post cerebrovascular
accident in 1986. The examiner noted the following: "The question
of how the patient's post-traumatic stress disorder is affecting
his cardiac status and vice versa is one which would be difficult
to state definitively under the best of circumstances, and under
the present conditions, I feel is nearly impossible." The examiner
further stated that "the patient's overall condition continues to
deteriorate and it would be my best clinical opinion that the
patient's continued

5 -

medical deterioration is, at present, the most likely cause for his
recent deterioration."

A VA cardiology examination report dated in October 1995
demonstrates that the veteran had a past history of alcohol excess,
smoking history of two packs of cigarettes per day for 30 years,
and obesity, currently weighing 250 pounds with a height of 5 feet,
six inches. The diagnoses included arteriosclerotic coronary artery
disease with coronary artery bypass graft in 1994. The examiner
commented that "[i]t is not known no[r] evident that [the veteran's
coronary disease] is related in any way to his previously
established or given diagnosis of PTSD. Our experience, and the
medical literature does not indicate any cause and effect
relationship between PTSD and atherosclerotic coronary disease or
vascular disease." The examiner further stated that "it does not
seem evident that the PTSD is in any way an aggravation to his
known coronary disease. His obesity and lifestyle, as well as his
hyperlipidemia and lowered HDL in my view are the factors that are
responsible for his premature cardiac disease, and have no
relationship to the PTSD . . . ."

At a personal hearing before a Hearing Officer at the RO in April
1996, the Hearing Officer pointed out that the evidence indicated
that the veteran's first heart attack was in 1986. The veteran
testified that he had problems with hypertension and indicated that
he needed medicines to control his high blood pressure. The veteran
stated that he carried Nitroglycerine pills with him and took them
when necessary. It was contended on behalf of the veteran that
there was a connection between the veteran's service-connected PTSD
and his heart attack.

A report of a VA examination for hypertension in November 1996
demonstrates that the examiner noted that since the veteran's
bypass surgery in 1994, the veteran had been on Atenolol for heart
and blood pressure but review of the records did not indicate any
prior history of elevations or blood pressures that were sustained
or of sufficient magnitude to require medication. Some of the
diagnoses included premature atherosclerotic coronary heart disease
with remote inferior wall myocardial infarction, uncomplicated and
compensated; postoperative status coronary artery bypass graft 1994
with excellent results; history of mild

6 -

hypertension without end organ damage, treated and controlled with
minimal medication; and severe exogenous obesity.

At another hearing before a Hearing Officer at the RO in November
1997, the representative reported that the veteran began having
heart problems when he was 38 years old, which would have been in
approximately 1986. It was indicated at the hearing that the
veteran's heart problems were due to the stress from his
experiences in Vietnam during service.

The evidence of record demonstrates that the veteran currently has
arteriosclerotic coronary artery disease and hypertension. None of
the medical evidence relates the current arteriosclerotic coronary
artery disease or hypertension to the veteran's service-connected
PTSD. Although the VA examiner at the psychiatric examination in
September 1995 stated that he could not definitively state how the
PTSD was affecting the veteran's cardiac status and vice versa, the
VA physician at the cardiology examination in October 1995
specifically determined that there was no relationship between PTSD
and atherosclerotic coronary disease or vascular disease. The Board
also notes that the social worker at the VA psychiatric examination
in March and April 1995 indicated that the veteran was turning his
stress inwardly and that "could" affect his cardiac disorders. The
March/April 1995 opinion is from a social worker, not a medical
doctor. There is no evidence of record that the social worker has
special knowledge regarding cardiology and, in light of the other
medical evidence, the Board finds that the comment by the social
worker is not probative medical evidence. Black v. Brown, 10
Vet.App. 279 (1997).

The veteran's representative has argued that a record dated
December 14, 1994, of Stress and Your Heart Class, in which the
role of stress as a contributing risk factor was discussed,
indicates that, "as the only stressful factor on the veteran is his
PTSD, the conditions were interrelated." Although the December 14,
1994, medical record demonstrates that the veteran attended Stress
and Your Heart Class and the role of stress as a contributing risk
factor was discussed, this record does not show that PTSD was the
veteran's only stressful factor or that PTSD was a contributing
factor to the veteran's heart disorder.

7 -

The representative has requested that this issue be referred to an
Independent Medical Expert (IME) for clarification. However, as it
has been determined that the veteran has not submitted a well-
grounded claim for entitlement to service connection for
arteriosclerotic coronary artery disease and hypertension due to
the service-connected PTSD, there is no duty to assist the veteran
in developing his claim and the Board finds that referral of this
issue to an IME is not necessary.

In regard to the veteran's testimony, although a lay witness such
as the veteran is competent under the law to describe symptoms that
have been observed or experienced, a lay witness is not competent
to render a diagnosis, or to offer a medical opinion attributing a
disability to service or to a service-connected disability, as this
requires medical expertise. Heuer v. Brown, 7 Vet. App. 379, 384
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As noted above, in order for a claim for service connection on a
secondary basis to be well grounded, there must be competent
evidence of current disability and of an etiological relationship
between that disability and service-connected disability. There is
no competent medical evidence of an etiological relationship
between the veteran's arteriosclerotic coronary artery disease or
hypertension and his service- connected PTSD. Accordingly, the
claim is not well-grounded and must be denied.

II. Entitlement to an Increased Rating for PTSD

As a preliminary matter, the Board finds that the veteran's claim
for an increased rating for PTSD is plausible and well-grounded
within the meaning of 38 U.S.C.A. 5107(a) (West 1991). The Board is
satisfied that all relevant evidence has been obtained with respect
to the claim and that no further assistance to the veteran is
required in order to comply with the duty to assist mandated by
statute. Indeed, the veteran has not identified any outstanding
evidence which could support that claim; and, therefore, no further
assistance to the veteran is required in order to comply with the
duty to assist mandated by statute.

- 8 - 

In accordance with 38 C.F.R. 4.1, 4.2 and Schaftath v. Derwinski,
1 Vet. App. 589 (1991), the Board has reviewed the service medical
records and all other evidence of record pertaining to the history
of the veteran's service-connected PTSD. The Board has found
nothing in the historical record that would lead to a conclusion
that the current evidence of record is not adequate for rating
purposes. Moreover, the Board is of the opinion that this case
presents no evidentiary considerations that would warrant an
exposition of the remote clinical histories and findings pertaining
to the disability at issue.

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7. The basis of a disability rating is the ability to function
under the ordinary conditions of daily life, including employment.
38 C.F.R. 4.10.

Percentage evaluations are determined by comparing the
manifestations of a particular disability with the criteria set
forth in the diagnostic codes of the VA Schedule for Rating
Disabilities (Schedule). 38 U.S.C.A. 1155; 38 C.F.R. Part 4.
Effective prior to November 7, 1996, 38 C.F.R. 4.132, Diagnostic
Code 9411 provides that a 30 percent rating is warranted when there
is definite impairment in the ability to establish or maintain
effective and wholesome relationships with people, and the
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment. A 50 percent rating is warranted
when the ability to establish or maintain effective or favorable
relationships with people is considerably impaired, and, by reason
of psychoneurotic symptoms, the reliability, flexibility, and
efficiency levels are so reduced as to result in considerable
industrial impairment. A 70 percent rating is warranted when the
ability to establish or maintain effective or favorable
relationships with people is severely impaired. In such cases, the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. A I 00 percent rating is warranted when the attitudes
of all contacts, except the most intimate, are so

- 9 -

adversely affected as to result in virtual isolation in the
community. A 100 percent rating is also warranted when there are
totally incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes associated with almost all daily activities such as
fantasy, confusion, panic, and explosions of aggressive energy in
a profound retreat from mature behavior. Lastly, a 100 percent
rating is assignable when the veteran is demonstrably unable to
obtain or retain employment.

During the course of the appeal, VA issued changes with respect to
the criteria for rating mental disorders. 61 Fed. Reg. 52695-52702
(1996) (codified at 38 C.F.R. 4.13, 4.16, 4.125-4.132, Diagnostic
Codes 9400-9440(1998)). Those changes were effective November 7,
1996, and were considered by the RO in a Supplemental Statement of
the Case dated in October 1997, when it continued the 30 percent
rating for PTSD. The Board will consider the claim for an increased
rating for PTSD under both sets of regulations and apply that which
is most favorable to the veteran. See Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991).

Under the new regulations, a 30 percent rating is warranted when
there is occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events). A 50 percent rating is warranted when there is
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; and difficulty in establishing and
maintaining effective work and social relationships. A 70 percent
rating is warranted when there is occupational and social
impairment, with deficiencies in most areas, such as work, school,
family

- 10 -                                                            
    
relations, judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); and inability
to establish and maintain effective relationships. A 100 percent
disability rating is warranted when there is total occupational and
social impairment due to such symptoms as: gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate behavior; persistent danger
of hurting self or others; intermittent inability to perform
activities of daily living (including maintenance of minimal
personal hygiene); disorientation to time or place; and memory loss
for names of close relatives, own occupation, or own name. 38
C.F.R. 4.130, Diagnostic Code 9411 (1998).

The evidence demonstrates that the veteran was a door gunner in
Vietnam. Service connection for PTSD was granted in a rating
decision dated in July 1987, and a 30 percent evaluation was
assigned from March 20, 1987. The current appeal stems from a claim
filed in February 1995 for an increased rating for PTSD.

A VA psychiatric examination report dated in October 1994
demonstrates that the veteran continued to have intrusive
thoughts/memories of his experiences in Vietnam, occurring several
times a week. He reported having nightmares about every other
night. He had sleep impairment, obtaining only a few hours of sleep
each night. He reported occasional flashbacks which were very brief
in occurrence. He had a problem with irritability. His
concentration was impaired but it was unclear if this was
symptomatic of his cerebrovascular accident or PTSD. The examiner
noted that there was no overwhelming evidence for hypervigilance.
The veteran's startle response was exaggerated but not frequently
problematic. The examiner noted that the veteran was unkempt. His
speech was logical and goal oriented but content was often vague.
His affect was restricted. Psychomotor activity was reduced. His
mood had a dysphoric quality to it but no suicidal or

- 11 -

severe hopelessness was noted. The veteran was oriented times
three. He appeared to be competent to manage his funds. The
diagnosis was PTSD with mild to moderate symptomatology and some
depressive features, alcohol dependency, continuous.

A VA outpatient treatment record from the Mental Health Clinic,
dated February 8, 1995, demonstrates that the veteran reported
increased startle response and nightmares of events related to
Vietnam. It was noted that he had recently been hospitalized for a
myocardial infarction and that during the hospitalization,
helicopter noises triggered thoughts of Vietnam and they placed him
on Haldol to calm him down. It was noted that the veteran had
problems with his temper. In addition, he had poor sleep, although
it was noted that he had sleep apnea. He also had problems with his
nerves and ate as a result. In addition, he avoided being around
people. The diagnosis was PTSD.

In March and April 1995, a VA psychiatric examination was conducted
by a social worker. The examiner noted that the veteran's claims
file and medical records were available for review. It was noted
that the veteran was minimally unkempt. His speech was of normal
rate and rhythm but clearly a significant degree of
circumstantiality was present which was not seen with examination
in October 1994. His affect remained restricted and his mood tended
to be dysphoric with a degree of sadness noted. He was oriented
times three. No other cognitive impairment was identified. The
initial diagnoses were PTSD, chronic, with a component of
depression, and secondary diagnosis of alcohol dependency, in
partial remission. A second report, dated in April 1995, also
conducted by the same social worker, demonstrates that the veteran
had an exaggerated startle response. It was noted that while he was
in the social worker's office, a door slammed outside in the hall
and the veteran clearly became startled. He was very agitated, very
anxious and very paranoid during the interview. He became very
tearful when discussing Vietnam. His memory seemed to be very poor.
He was very unkempt, dirty and unshaven. He was very paranoid and
very guarded as to what he said. A few days later, the social
worker interviewed the veteran's father and one of his sisters.
Both the father and sister described the veteran's personal
appearance as getting worse.

12 -

They reported a continual decline in the veteran's ability to care
for himself The family had obtained for the veteran Meals on Wheels
and one of his sisters was taking care of his financial matters.
The family members also helped the veteran clean his home. The
examiner noted that the veteran appeared to have "significant"
PTSD, "and should probably have an increase in post traumatic
stress disorder due to the continued traumas which have exacerbated
the post traumatic stress disorder symptoms."

At the hearing in August 1995, it was indicated that the veteran
had had a downward slide in his mental state since his stroke. It
was noted that the veteran had been married and divorced three
times. It was further noted that one of his sisters had to help pay
his bills. The veteran testified that he sometimes did not sleep
for a couple of days. He stated that he was hypervigilant, had
intrusive thoughts of Vietnam, and stayed away from crowds. He
testified that he did his grocery shopping in the early hours of
the morning. He testified that he liked to be by himself. He stated
that he had a couple of fences around his property and a small dog
which alerted him to anyone approaching his property. He reported
that he was not currently in counseling for PTSD. He also testified
that he was generally depressed most of the time.

A VA psychiatric examination report dated in September 1995
demonstrates that the veteran's claims file and medical chart were
available for review. It was noted that the veteran had been living
by himself for approximately 10 years. It was further noted that he
had been unemployed "mainly since a heart attack and stroke in
1984." The veteran reported that the combination of his physical
and cognitive deficits from his heart attack and stroke, as well as
symptoms from the PTSD had prevented him from working over the
years. He was receiving psychiatric follow up at the Des Moines VA
Medical Center and was currently on Prozac. The examiner noted that
the veteran socialized minimally with some friends and family, and
helped out with odd jobs with friends. The veteran reported
intrusive recollections of his time in Vietnam, as well as
nightmares that occurred on a regular basis. He reported having
marked difficulty feeling emotionally close to friends and family
since his return from Vietnam. He had chronic difficulty with

13 -

sleep, poor concentration, short temper with frequent irritability,
hyper-vigilance, and exaggerated startle response. The examiner
noted that the veteran was alert and oriented to name, date and
place. His grooming was marginal, at best. His mood was mildly
dysphoric and his affect was mildly restricted. His speech was
regular in rate and rhythm. His thought content was vague but for
the most part logical. There was no evidence of psychosis. His
judgment and insight were fair. The diagnoses on Axis I were PTSD,
continued symptomatology, and alcohol dependency with continued
rare usage. The examiner further noted that "[a]t present, the
patient endorses symptoms of continued post-traumatic stress
disorder, however, there is no clear indication that those
particular symptoms are worsening to a large degree."

At the hearing in April 1996, the veteran testified that he had a
problem with his memory due to his stroke. He stated that he had
problems sleeping and had continuing nightmares, flashbacks, and
memories of Vietnam. He testified that he experienced these every
day and every night. He stated that he was taking Prozac.

The report of the VA examination for hypertension dated in November
1996 demonstrates that the examiner noted that the veteran was
dirty and ill-kempt. In addition, it was noted that the veteran had
a flat affect but was normally oriented.

A VA psychiatric examination report dated in November 1996
demonstrates that the claims file was available for review. The
veteran reported nightmares about Vietnam. He stated that he was
close to one of his sisters. He lived alone in a small house and
spent his time watching television. He reported that he got
depressed at times. He also reported that he had two fences around
his yard and a guard dog. He stated that he had difficulty trusting
anyone. He reported that he had two friends but they lived far from
him. He claimed that he had no problem watching war movies. He
reported that he had no interest in anything. He reported receiving
treatment from a VA psychiatrist every two to three months. The
examiner noted that the veteran was alert, his affect was blunted,
and he had a suspicious look. His mood was normal. He tended to get
tangential in the interview. His speech was coherent. He reported
trouble getting close to anyone, including his three former

- 14 -

wives. He denied being suicidal or homicidal. The examiner noted
that the veteran was oriented and not psychotic. The diagnosis on
Axis I included PTSD, chronic with depression. The examiner
commented that

[a]s in his last two examinations, this compensation and pension
examination is not very productive of the true picture of his
functioning from September 1995. He continues to be unable to give
us any clear-cut evidence of increasing disability and
symptomatology. It is rather difficult to structure an interview
even after several attempts .... The veteran specifically stated
that he has difficulty in trusting anyone.

A July 1997 VA psychiatric examination report demonstrates that the
veteran was 50 years old, married and divorced three times, had
been divorced for 13 years, and lived alone. He had been unemployed
since 1984 and his income was from the Social Security
Administration and the VA. The examiner noted that the veteran's
claims files were available for review. It was noted that the
veteran was seen approximately every three months by a VA doctor
and was currently taking Prozac. The veteran reported periods of
several days when he actively avoided sleep due to nightmares which
involved being captured or similar themes. He reported frequent
intrusive thoughts. He reported avoiding crowds. The examiner noted
that the veteran continued to isolate himself "severely." The
veteran described his home as having two fences on the perimeter.
The examiner further noted that "clearly he is continually
hypervigilant." He continued to have an exaggerated startle
response. He socialized little and had one friend who he saw fairly
frequently. He actively avoided crowds, doing his grocery shopping
during the nighttime. The examiner noted that the veteran was
unkempt in appearance. He related relatively well with the
examiner, having good eye contact. His speech was logical and goal
directed with no evidence of dysarthria. His mood appeared to be
minimally dysphoric. Affect was full and there was no evidence of
psychotic features. The examiner further noted that no gross defect
in cognitive functions was present. The examiner assigned a Global
Assessment of Functioning (GAF) score of 64. The diagnoses on

- 15 -

Axis I were PTSD, chronic, with component of depression (latter
improved), and alcohol abuse/dependency, in remission. The examiner
also noted that the veteran "clearly has symptoms which are
socially disabling."

The veteran testified at a hearing in November 1997 that he did not
sleep for a couple of days in a row and was afraid to sleep because
he had nightmares. He stated that he lived by himself with a couple
of dogs. He testified that he did not receive counseling anymore,
stating that "[i]t's all better not to talk about it." He indicated
that he did not want to go into a PTSD program. He testified that
he had some problems with depression and was taking Prozac. He
stated that he avoided crowds and did his shopping in the early
hours of the morning. He testified that he had intrusive thoughts
everyday.

The Diagnostic and Statistical Manual of mental Disorders (DSM-IV)
reflects that a GAF score of 61 to 70 reflects some mild symptoms
or some difficulty in social, occupational or school functioning,
but generally functioning pretty well with some meaningful
interpersonal relationships.

The medical evidence of record as well as the veteran's testimony
indicates that the severity of the symptoms of his service-
connected PTSD has increased over the past several years. Earlier
medical records demonstrate a little more social interaction with
more friends. In addition, the evidence shows an increase over the
years in the frequency of intrusive thoughts and -nightmares of
Vietnam. The evidence also demonstrates that the veteran's personal
hygiene and grooming have deteriorated over the last few years. In
regard to the veteran's employability, the evidence demonstrates
that he currently is unemployable due to a combination of his
physical deficits from his heart attack and stroke, as well as
symptoms of his PTSD. Accordingly, the veteran is not shown to be
unemployable due solely to his PTSD.

Based on the evidence which indicates that the veteran's service-
connected PTSD has increased in severity, the Board finds that a 50
percent rating is warranted and that a rating in excess of 50
percent is not warranted under either the former or the current
rating criteria. Based on the former rating criteria, the evidence
indicates

- 16 -

that the veteran's ability to establish and maintain effective
relationships with people is considerably impaired. However, the
evidence demonstrates that he has at least one friend who he
reported seeing fairly frequently and he continues to have
considerable contact with members of his family. He continues to be
able to do his own grocery shopping, although he avoids crowds by
going during the early morning hours when few others are shopping.
Accordingly, the evidence does not demonstrate that his ability to
establish and maintain effective or favorable relationships with
people is severely or totally impaired. The veteran's PTSD symptoms
alone result in considerable industrial impairment but not severe
impairment in the ability to obtain or retain employment.

Pursuant to the current rating criteria, the evidence demonstrates
that the veteran has several of the criteria noted for a 50 percent
rating. Some of the VA examinations demonstrate that he had
flattened, blunted, or restricted affect, disturbances of
motivation and mood, with some dysphoria and depression, and
difficulty establishing and maintaining effective work and social
relationships. The VA psychiatric examination report dated in March
and April 1995 demonstrates that the veteran's speech had a
significant degree of circumstantiality which was not seen in the
examination in October 1994. The evidence of record does not
demonstrate suicidal ideation, obsessional rituals, illogical,
obscure, or irrelevant speech, near-continuous panic or depression
affecting his ability to function independently, appropriately and
effectively. There is no evidence of spatial disorientation.
Although the veteran reported short temper with frequent
irritability, the medical evidence does not demonstrate that he had
impaired impulse control with periods of violence. Although the
evidence demonstrates that the veteran has increasingly neglected
his personal appearance and hygiene, his GAF score has been
indicated to be 64, and his documented symptoms more nearly
approximate the criteria required for a 50 percent rating at this
time. Accordingly, a preponderance of the evidence is against an
evaluation greater than the 50 percent granted herein.

17 -

Additionally, the Board is required to address the issue of
entitlement to an extraschedular rating under 38 C.F.R. 3.321 only
in cases where the issue is expressly raised by the claimant or the
record before the Board contains evidence of "exceptional or
unusual" circumstances indicating that the rating schedule may be
inadequate to compensate for the average impairment of earning
capacity due to the disability. See VAOGCPrec 6-96 (August 16,
1996). In this case, consideration of an extraschedular rating has
not been expressly raised. Further, the record before the Board
does not contain evidence of "exceptional or unusual" circumstances
that would preclude the use of the regular rating schedule.

ORDER

The appeal for entitlement to service connection for
arteriosclerotic coronary artery disease and hypertension secondary
to service-connected PTSD is denied.

A 50 percent rating for PTSD is granted, subject to the rules and
regulations governing the payment of monetary benefits.

U. R. POWELL 
Member, Board of Veterans' Appeals

18 -


